Exhibit 10.1
AMENDMENT OF EMPLOYMENT AGREEMENT
     This AMENDMENT OF EMPLOYMENT AGREEMENT (“Amendment”) is effective as of
January 1, 2008, by and between EMMIS OPERATING COMPANY, an Indiana company
(“Employer”), and JEFFREY H. SMULYAN, an Indiana resident (“Executive”).
RECITALS
     WHEREAS, Employer and Executive have entered into an Employment Agreement
(“Agreement”), effective as of March 1, 2008;
     WHEREAS, Employer and Executive were parties to a prior Employment
Agreement, which governed the terms of Executive’s employment for the period
beginning March 1, 2004, and ending February 29, 2008 (“Prior Agreement”);
     WHEREAS, certain provisions of the Agreement and the Prior Agreement are
subject to the requirements of Section 409A of the Internal Revenue Code;
     WHEREAS, the requirements of Code Section 409A must be reflected in the
applicable employment agreements, effective January 1, 2008;
     WHEREAS, Employer and Executive wish to amend the Agreement and the Prior
Agreement to comply with the written document requirement of Code Section 409A,
effective January 1, 2008; and
     WHEREAS, Employer and Executive wish to make further amendments to the
Agreement, unrelated to Code Section 409A, as set forth herein;
     NOW, THEREFORE, in consideration of the premises, Employer and Executive
agree to amend the Agreement and the Prior Agreement, effective January 1, 2008,
as follows:
AGREEMENT
     1. All provisions of the Agreement, as amended by this Amendment, relating
to the timing of payments shall apply as well to the Prior Agreement for the
period from January 1, 2008, through February 29, 2008.
     2. Executive acknowledges and agrees that pursuant to that certain waiver
dated November 10, 2008, Executive consented to a 3% decrease in his Base Salary
for the period from December 1, 2008 through February 28, 2009 and waived any
increase to Base Salary for the Contract Year commencing March 1, 2009.
     3. The second paragraph of Section 4.3, governing Options issued pursuant
to the Agreement, shall apply as well to options issued pursuant to the Prior
Agreement.

 



--------------------------------------------------------------------------------



 



     4. Section 5 of the Agreement is, effective as of January 1, 2008, amended
by adding the following sentence at the end thereof:
“Under no circumstances shall the Company’s reimbursement for expenses incurred
in a calendar year be made later than the end of the next following calendar
year; provided, however, this requirement shall not alter the Company’s
obligation to reimburse Executive for eligible expenses on a current basis.”
     5. Section 9 of the Agreement is, effective as of March 1, 2009, amended by
adding the following Section 9.6 at the end thereof:
“9.6 Employer Election not to Renew. Notwithstanding anything to the contrary
contained herein, in the event that, subject to its obligations under the CIC
Agreement, Employer elects not to renew this Agreement according to its terms
for any Contract Year after February 28, 2009 and does not offer Executive
employment pursuant to a written employment agreement on terms substantially
similar to those contained herein (which shall include without limitation the
same title, duties and Base Salary in effect at expiration of the Term), and
Executive terminates employment, such election shall be considered a termination
by Employer other than for Cause for all purposes under the CIC Agreement and
hereunder, including without limitation Section 9.4 hereof. If Employer elects
not to renew this Agreement according to its terms for any Contract Year after
February 28, 2009, any offer of subsequent employment made by Employer to
Executive shall be made in the form of a proposed written agreement and shall be
made no later than thirty (30) days after the election not to renew is given.”
     6. For purposes of the Agreement (and, for the period beginning January 1,
2008, and ending February 29, 2008, for purposes of the Prior Agreement),
“termination of employment,” “terminates employment,” or any variation of such
term shall mean “separation from service” within the meaning of Code
Section 409A(a)(2)(B)(i).
     7. Section 12 of the Agreement is, effective as of January 1, 2008, deleted
in its entirety and replaced with the following:
“12. Code Section 409A. This Agreement is intended to comply with Section 409A,
and it is intended that no amounts payable hereunder shall be subject to tax
under Section 409A. Employer shall use commercially reasonable efforts to comply
with Section 409A with respect to payments of benefits hereunder.”
     8. Section 15.12 of the Agreement is, effective as of January 1, 2008,
deleted in its entirety and replaced with the following:
“15.12 Change in Control. Effective as of January 1, 2008, Executive and Emmis
Communications Corporation (“ECC”) have entered into that

2



--------------------------------------------------------------------------------



 



certain Emmis Communications Corporation Change in Control Severance Agreement
(the “CIC Agreement”). In the event of a “Change in Control” (as defined in the
CIC Agreement), the rights and obligations of Executive and Employer shall be
set forth in the CIC Agreement. Notwithstanding anything to the contrary
contained in this Agreement or in Exhibit A, a Change in Control shall be deemed
not to have occurred if, immediately following the transaction or transactions
described in the definition of Change in Control in Exhibit A: (i) Executive is
Chairman of the Board of ECC or Chief Executive Officer of Employer or any
successor thereto, including without limitation any entity established as a
result of a separation of the radio or publishing divisions of Employer
(collectively, “Successor”); or (ii) Executive retains the ability to vote at
least fifty percent (50%) of all classes of stock of ECC or any Successor; or
(iii) Executive retains the ability to elect a majority of the Board of
Directors of ECC or any Successor.”
     9. Exhibit A to the Agreement is, effective as of January 1, 2008, deleted
in its entirety and replaced with the following:
“Exhibit A
Change in Control Agreement
The Emmis Communications Corporation Change in Control Severance Agreement
between Emmis Communications Corporation and Jeffrey H. Smulyan effective
January 1, 2008 is hereby incorporated by reference.”
[Signatures on Following Page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Amendment of
Employment Agreement on the date set out below.

            EMMIS OPERATING COMPANY
(“Employer”)

      By:         Title:        Date:        JEFFREY H. SMULYAN
(“Executive”)
            Jeffrey H. Smulyan        Date:       

 